USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#: :

DATE FILED:

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK wenn wee

 

JUDITH SCHAPER,
Plaintiff,
-against- 1:17-cv-01246 (ALC)
THE BRONX LEBANON HOSPITAL OPINION AND ORDER

 

CENTER and CAROL WILSON,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff Judith Schaper (“Plaintiff”) brings this action against Defendants the Bronx
Lebanon Hospital Center (“BLHC”) and Carol Wilson (collectively, the “Defendants”), alleging
claims of retaliation and hostile work environment in violation of Title VII of the Civil Rights
Act of 1964 (“Title VII”), the New York State Human Rights Law (““NYSHRL”) and the New
York City Human Rights Law (“NYCHRL”).! Compl., ECF No. 1. Before the Court is
Defendants’ Motion for Summary Judgment. ECF No. 62. After careful consideration,

Defendants’ Motion is hereby DENIED.

 

| Plaintiffs opposition to the motion for summary judgement adds discrimination claims of
disparate treatment under Title VII, NYSHRL and NYCHRL. Although Plaintiff's Second Cause
of Action is characterized as a discrimination claim under Title VII, it cannot be construed as a
claim of disparate treatment because it is limited to a claim of hostile work environment. See
Compl. At 9. (“Defendants have discriminated against the Plaintiff due to her race by subjecting
Plaintiff to a hostile work environment.”). The Complaint otherwise does not include claims of
disparate treatment and accordingly, the court will not address these discrimination claims. See
Thomas v. Egan, 1 F. App’x 52, 54 (2d Cir. 2001) (citations omitted) (“A claim must be set forth
in the pleadings, in order to give defendants fair notice of the nature of the plaintiff's claim.
Thus, it is inappropriate to raise new claims for the first time in submissions in opposition to a
summary judgment motion.”). However, Plaintiff may request leave to amend her Complaint.

1

 

 
BACKGROUND

Plaintiff Judith Schaper is a Hispanic American female of Puerto Rican and Dominican
descent. Affidavit of Judith Schaper (“Schaper Aff.”) § 7, ECF No. 70. On May 6, 2013, she
began working for BLHC as a patient transport aid. Pl’s. Resp. to Def.’s R. 56.1 Stmt., ECF No.
73, 93 [hereinafter “PI.’s R. 56.1 Stmt.”]. On March 7, 2015, Plaintiff was promoted to the
position of Patient Care Technician (“PCT”). Schaper Aff. { 5. In this new PCT role, Defendant
Wilson, who then served as a Patient Care Manager (“PCM”), directly supervised Plaintiff.
Compl. § 20; Pl.’s Ex. 4, Schaper Dep., ECF No. 81 at 32-35 [hereinafter “Schaper Dep.”].
Defendant Wilson is a Jamaican American female. Compl. § 21; Schaper Aff. { 9.

During the course of Plaintiffs employment as a PCT, Plaintiff alleges Defendant Wilson
made numerous comments towards her and other Hispanic employees including: referring to
Plaintiff and other Hispanic female employees as “you people;” referring to Hispanics as “always
having to dress to show something;” making inappropriate comments about Plaintiff and other
Hispanic female employees’ bodies and attire; mimicking Plaintiff and other Hispanic employees
speaking Spanish; reprimanding Plaintiff and other Hispanic employees for speaking Spanish
while on duty; threatening Plaintiff's employment; and on one occasion, physically intimidating
Plaintiff. Compl. § 22; Schaper Aff. at §] 11-29; Schaper Dep. at 53-55. In addition, Plaintiff
alleges Defendant Wilson often assigned Hispanic employees, including Plaintiff, to cover
multiple one-on-one assignments in violation of hospital policy. Compl. { 22; Schaper Aff. at 99
11, 13, 15-16. Plaintiff further alleges Defendant Wilson moved Plaintiff and other Hispanic
PCTs to other PCTs’ assignments, leaving posts initially assigned to Hispanic employees as

vacant and consequently placing their employment at risk. Compl. {] 22; Schaper Aff. at J 15.

2

 

 
On approximately seven occasions, between March 2015 and July of 2015, Plaintiff
complained informally to other hospital supervisors, namely Gagandra Ramgahan and Mairead
O’Regan, who at the time Plaintiff was terminated served as the Assistant Director for Nursing
and the Director of the Emergency Department respectively. Pl’s. R. 56.1 Stmt. {J 10-11;
Schaper Aff. at JJ 12, 14, 16, 18, 20, 26, 27. More specifically, Mr. Ramgahan served as
Defendant Wilson’s supervisor and Ms. O’Regan served as Mr. Ramgahan’s supervisor. Pl’s. R.
56.1 Stmt. Ff 10-11. Plaintiff informed Mr. Ramgahan and Ms. O’Regan about Defendant
Wilson assigning her to multiple one-on-one patients alone, making comments about Hispanic
women’s attire, and reprimanding her for speaking Spanish with patients and or other employees.
Schaper Aff. at FF 12, 14, 16, 18, 20, 26, 27.

On July 7, 2015, a black BLHC patient’s daughter asked Plaintiff to change the diaper of
her mother, the patient, because she had soiled herself. Jd. at § 34. Around the same time, Dr.
Mukherjee, an emergency room doctor, asked Plaintiff to urgently assist him with administering
an EKG on another patient. Jd. at § 33-34. Plaintiff ultimately did not assist with changing the
patient’s diaper. /d. at § 39. Asa result, Defendant Wilson asked the patient’s daughter to write a
statement about the incident. Pl.’s Ex. 8, Deposition of Carol Wilson at 118 [hereinafter “Wilson
Dep.”]. Accordingly, that day the patient’s daughter filed a formal, written complaint against
Plaintiff. Pl.’s R. 56.1 Stmt. § 22. Defendant Wilson, subsequently, reported the incident to
supervisors, Ms. Ramgahan and Ms. O’Regan, and the Director of Labor Relations, Jasen
Nhambiu. Jd. § 25. On July 31, 2015, Mr. Nhambiu conducted a fact-finding hearing to
investigate the incident. Jd. 27. On August 3, 2015, in accordance with the Hospital’s

Discrimination Complaints Policy, Plaintiff filed a formal written complaint against Defendant

3

 
Wilson. Pl.’s R. 56.1 Stmt. §35. BLHC terminated Plaintiff on August 11, 2015, finding that she
violated the hospital’s code of conduct. Pl.’s R. 56.1 Stmt. 22. One of the violations consisted
of insubordination, which carries a potential penalty of termination. Schaper Aff. { 46; Pl.’s R.
56.1 Stmt. 31. In general, BLHC did not terminate employees for insubordination. Wilson Dep.
at 93. Additionally, BLHC had a policy of instituting progressive forms of punishment. PI.’s Ex.
9, Deposition of Margaret O’ Regan at 96.

Following Plaintiff's termination, she asked Dr. Mukherjee to draft a letter of
recommendation. Pl.’s Ex. 29; Def’s. R. 56.1 Stmt. {§ 71-79. Subsequently, Dr. Mukherjee
drafted said letter, but on October 12, 2019, before sending it to Plaintiff, he emailed his
supervisor Mr. John Coffey to request permission. Jd. In the email, Dr. Mukherjee indicated the
letter was to be sent to Plaintiff's attorney. Pl.’s Ex. 28. Although, Mr. Coffey initially granted
permission, he later stated he would like to discuss the matter further, stating he would like to
“more fully understand the implications” and that he had previously “skipped the legal twist.” Jd.
Ultimately, Dr. Mukherjee declined to send Plaintiff the letter of recommendation. PI.’s Ex 12,
Deposition of Mukherjee at 47— 50; Def’s. R. 56.1 Stmt. {7 71-79, On October 21, 2015 and
April 13, 2016, Plaintiff filed charges of discrimination, hostile work environment and retaliation
with the United States Equal Employment Opportunity Commission (“EEOC”) against
Defendants BLHC and Wilson. Pl.’s Ex. 22.

LEGAL STANDARD

Summary judgment must be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317 (1986). There is no issue of

4

 
material fact where the facts are irrelevant to the disposition of the matter. Chartis Seguros
Mexico, S.A. de C.V. v. HLI Rail & Rigging, LLC, 967 F. Supp. 2d 756, 761 (S.D.N.Y. 2013);

see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (holding that a fact is
material if it would “affect the outcome of the suit under governing law”). An issue is genuine “if
the evidence is such that a reasonable jury could return a verdict for the non-moving party.”
Anderson, 477 U.S. at 248.

In deciding a summary judgment motion, courts must construe the evidence in the
light most favorable to the non-moving party and draw all reasonable inferences in her
favor. Niagara Mohawk Power Corp. v. Jones Chemical Inc., 315 F.3d 171, 175 (2d Cir.
2003). Courts may not assess credibility, nor may they decide between conflicting versions
of events, because those matters are reserved for the jury. Jeffreys v. City of New York, 426
F.3d 549, 553-54 (2d Cir. 2005). However, “[t]he mere existence of a scintilla of evidence
in support of the plaintiff's position will be insufficient; there must be evidence on which
the jury could reasonably find for the plaintiff.” Jd. (quoting Anderson, 477 U.S. at 252). In
discrimination cases,

summary judgment may not be granted simply because the court believes that the

plaintiff will be unable to meet his or her burden of persuasion at trial... .There must

either be a lack of evidence in support of the plaintiff’s position, . . . or the evidence must

be so overwhelmingly tilted in one direction that any contrary finding would constitute
clear error.

Danzer v. Norden Sys., Inc., 151 F.3d 50, 54 (2d Cir. 1998) (footnote and citations omitted), See

also Risco v. McHugh, 868 F. Supp. 2d 75, 98 (S.D.N.Y. 2012).

 
DISCUSSION
I. Retaliation
A, Claims Against BLHC

Plaintiff brings claims against Defendant BLHC pursuant to Title VII, NYSHRL and
NYCHRL. Under Title VII and NYSHRL, retaliation claims are reviewed under the burden-
shifting approach promulgated by the Supreme Court in McDonnell Douglas Corp v. Green, 411
U.S. 792, 802-04 (1973). See Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 843 (2d Cir.
2013). Under McDonnell Douglas, a plaintiff must first establish a prima facie case of retaliation
by showing: “(1) participation in a protected activity; (2) that the defendant knew of the
protected activity; (3) an adverse employment action; and (4) a causal connection between the
protected activity and the adverse employment action.” Jute v. Hamilton Sundstrand Corp., 420
F.3d 166, 173 (2d Cir. 2005), “The plaintiffs burden in this regard is ‘de minimis,’ and ‘the
court’s role in evaluating a summary judgment request is to determine only whether proffered
admissible evidence would be sufficient to permit a rational finder of fact to infer a retaliatory
motive.’” Hicks v. Baines, 593 F.3d 159, 164 (2d Cir. 2010) (quoting Jute v. Hamilton
Sundstrand Corp., 420 F.3d 166 at 173)).

“Once the plaintiff has established a prima facie showing of retaliation, the burden shifts
to the employer to articulate some legitimate, non-retaliatory reason for the employment action.”
Kwan, 737 F.3d at 845. After the defendant does so, the presumption of retaliation arising from
the establishment of the prima facie case vanishes, and the onus is then on the plaintiff to
establish that the defendant’s proffered reason(s) are pretextual. Kwan, 737 F.3d at 845. The

plaintiff must demonstrate that “retaliation was a ‘but-for’ cause of the adverse action, and not

6

 
simply a ‘substantial’ or ‘motivating’ factor in the employer’s decision.’ ... [However t]his but-
for reason need not be the only cause for the employer’s action.” D'Andrea v, Nielsen, 765 F.
App’x 602, 604-05 (2d Cir. 2019); see also Hicks v. Baines, 593 F.3d 159, 164-65 (2d Cir.
2010) (quoting Sumner v. U.S. Postal Serv., 899 F.2d 203, 209 (2d Cir.1990))(“{I]f the employer
was motivated by retaliatory animus, Title VII is violated even if there were objectively valid
grounds for the [adverse employment action].”).

In this case, Plaintiff has satisfied the four elements to establish a prima facie claim of
retaliation under Title VII and NYSHRL. First, Plaintiff has participated in the protected activity
of making informal complaints to hospital supervisors and filing a formal complaint to BLHC’s
Director of Labor Relations. More specifically, between March 9, 2015 and July 7, 2015, on
approximately seven occasions, Plaintiff verbally complained to hospital supervisors, Mr.
Ramgahan and Ms. O’Regan, about Defendant Wilson’s comments and behavior towards her
and other Hispanic female employees. However, the Defendants argue that Plaintiffs first
protected activity constituted filing a formal complaint on August 3, 2015 to Labor Relations in
accordance with the Hospital’s Discrimination Complaints Policy. Because, for the purposes of
establishing a retaliation claim, the Second Circuit recognizes both formal and informal
complaints as protected activity, the Court rejects the Defendants’ argument. See Hubbard v.
Total Comme’ns, Inc., 347 F. App’x 679, 680-81 (2d Cir, 2009) (concluding the jury was
reasonable in concluding an informal email to a supervisor constituted protected activity);
Sumner, 899 F.2d at 209 (determining “informal protests of discriminatory employment

practices, including making complaints to management” constitutes protected activity).

 

 
Second, Plaintiff has demonstrated, and the Defendants do not dispute, that the second
and third elements are satisfied. Regarding the second element, Plaintiff has shown that BLHC
had knowledge of Plaintiff's informal and formal complaints. In the Second Circuit, “[nJothing
‘more is necessary than general corporate knowledge that the plaintiff has engaged in a protected
activity.’ Summa v. Hofstra Univ., 708 F.3d 115, 125-26 (2d Cir. 2013) (quoting Gordon v,
N.Y.C. Ba. of Educ., 232 F.3d 111, 116 (2d Cir. 2000). Here, prior to any disciplinary action,
Plaintiff complained to two hospital supervisors about Defendant Wilson, which is sufficient to
satisfy the second element. See e.g., Kwan, 737 F.3d at 844 (holding the Plaintiff's complaint to
an officer of the corporation was sufficient to satisfy the knowledge requirement); Hagan v. City
of New York, 39 F. Supp. 3d 481, 502 (S.D.N.Y. 2014) (finding that complaints to those in
supervisory positions satisfies the corporate knowledge requirement). In addition, after the
investigative hearing into the July 7” incident had taken place, but before Plaintiff was
terminated, Plaintiff had filed a formal complaint with the Director of Labor Relations of BLHC
on August 3, 2015.

Concerning the third element, Plaintiff alleges she suffered numerous adverse actions
including: Defendant Wilson directing the patient’s mother to file a complaint against Plaintiff
about the July 7" incident, termination, being subjected to a hostile work environment, and
BLHC advising Dr. Mukherjee not to send a letter of recommendation on Plaintiffs behalf. As
established by the Supreme Court in Burlington N. & Santa Fe Ry. Co. v. White, material adverse
actions are “employer actions that would have been materially adverse to a reasonable employee

or job applicant. .. . [such that they] could well dissuade a reasonable worker from making or

 
supporting a charge of discrimination.” 548 U.S. 53, 57, (2006). In other words, for conduct to
be considered material adverse, it must satisfy an objective standard.

Termination has consistently been recognized as an adverse employment action. See ¢.g.,
Feingold v. New York, 366 F.3d 138, 152 (2d Cir. 2004) (internal quotations and citations
omitted) (“Examples of materially adverse employment actions include[s] termination of
employment.”); Sanders v. New York City Human Res. Admin., 361 F.3d 749, 755 (2d Cir.
2004); Richardson v. New York State Dep’t of Corr. Serv., 180 F.3d 426, 446 (2d Cir.1999),
Hence, Plaintiff has satisfied the third element. In addition, Plaintiff has alleged facts sufficient
to establish that Plaintiff suffered other adverse actions. For example, the Second Circuit and
courts in this district have concluded that an employer’s refusal to provide a letter of reference
for a former employee constitutes an adverse employment action. See e.g., Pantchenko v.C.B.
Dolge, Co., Inc.,581 F.2d 1052, 1055 (2d Cir.1978) (holding the refusal to write a
recommendation letter constituted an actionable retaliation claim); Costantin v. New York City
Fire Dep't, No. 06 CIV. 04631GBDTHK, 2009 WL 3053851, at *14 (S.D.N.Y. Sept. 22, 2009)
(“[T]he denial of a request for a recommendation letter may suffice to establish that Plaintiff
suffered an adverse employment action.”); see also Jute, 420 F.3d 166, 178-79 (2d Cir, 2005)
(holding that a retaliation claim based on a negative job reference claim was actionable).
Similarly, because The Second Circuit has recognized that “‘negative employment evaluation
letters,’ or reprimands may be considered adverse employment actions,” Defendant Wilson
directing the patient’s daughter to file a complaint against Plaintiff constitutes an adverse
employment action. Farina v. Branford Bd. of Educ., 458 F. App’x 13, 17 (2d Cir. 2011)

(quoting Treglia v. Town of Manlius, 313 F.3d 713, 720 (2d Cir. 2002)); Millea v. Metro-N. R.

9

 
Co., 658 F.3d 154, 165 (2d Cir. 2011) (“a reasonable jury could conclude that the letter of
reprimand constitutes retaliation”),

The Court does not a reach a conclusion as to whether Plaintiffs argument that being
subjected to a hostile work environment claim constituted an adverse action. Although, “a
retaliatory hostile work environment may . . . constitute [a] materially adverse employment
action,” in order to establish a prima facie retaliation claim, a Plaintiff must satisfy the hostile
environment standard. Marquez v. City of New York, No. 14-CV-8185 (AJN), 2016 WL
4767577, at *13 (S.D.N.Y. Sept. 12, 2016). As discussed below, the Court finds there are
genuine disputes in facts concerning whether the Plaintiff has sufficiently pled a hostile
environment claim. Should the trier of fact determine that Plaintiff alleges a viable hostile
environment claim, then that claim may also support establishing a primae facie case of
retaliation provided the element of causation is also met.

Lastly, Plaintiff has established causation. In particular, there is a causal connection
between Plaintiff’s informal and formal complaints and Plaintiffs termination. In the context of
discriminatory retaliation,

causation can be shown either: (1) indirectly, by showing that the protected activity was
followed closely by discriminatory treatment, or through other circumstantial evidence such

as disparate treatment of fellow employees who engaged in similar conduct; or (2) directly,
through evidence of retaliatory animus directed against the plaintiff by the defendant.

Apionishev y. Columbia Univ. in City of New York, No. 09 CIV. 6471 SAS, 2012 WL 208998, at
*7 (S.D.N.Y. Jan. 23, 2012).

Here, Plaintiff has demonstrated causation indirectly and through circumstantial
evidence. In particular, Plaintiff has shown that the hospital routinely does not terminate

employees for insubordination. For example, during the deposition of Defendant Wilson, she

10

 
conceded that insubordination routinely did not result in termination. Similarly, during the
deposition of Ms. O’Regan, she stated that the hospital typically adopts a policy of instituting
progressive penalties. Given that Plaintiff did not have a history of serious infractions, it appears
that the termination of Plaintiff in this case contravened BLHC’s typical policy for handling
insubordination. Similarly, the time period between Plaintiff's complaints to Plaintiff's ultimate
termination was relatively short. Plaintiff made her last informal complaint to hospital
supervisors in early June and then she filed a formal complaint to Labor Relations on August 3,
2015. Plaintiff was finally terminated on August 11, 2015. Said differently, there was
approximately two months between Plaintiffs last informal complaint and the commencement of
the disciplinary proceedings. Furthermore, the time between Plaintiff’s formal complaint to
Labor Relations and Plaintiff's termination was only 8 days. See Kwan, 737 F.3d at 845 (2d Cir.
2013) (quoting Gorman—Bakos v. Cornell Coop. Extension of Schenectady Cnty., 252 F.3d 545,
554 (2d Cir.2001) (“a plaintiff can indirectly establish a causal connection to support a
... retaliation claim by ‘showing that the protected activity was closely followed in time by the
adverse [employment] action.’”); Nagle v. Marron, 663 F.3d 100, 111 (2d Cir.2011) (citation
omitted) (“While we have not ‘drawn a bright line’ defining the maximum time period that can
give rise to an inference of causation, six weeks fits comfortably within any line we might
draw.”). Accordingly, the Court concludes that Plaintiff has established a prima facie case for
retaliation as to Defendant BLHC.

Additionally, Plaintiff's retaliation claim regarding Defendant BLCH’s refusal to allow
Dr. Mukherjee to submit a letter of reference survives, while her claim concerning Defendant

Wilson’s request that the patient’s daughter write a complaint fails. Given the proximity between

11

 

 
Plaintiff's formal complaint to Labor Relations and BLHC’s refusal to provide Plaintiff a letter
of recommendation—approximately 2 months—it is possible that a reasonable jury could
conclude that the Defendant BLHC’s motivations were retaliatory. However, Plaintiff's
retaliation claim based on Defendant Wilson’s request that the patient’s daughter write a
complaint fails, Because the Plaintiff has not established that Defendant Wilson knew of any
informal complaints filed against her by the Plaintiff prior to the July 7 incident, there cannot be
a causal connection between any of Plaintiffs protected activity and Defendant Wilson’s
request.

The Defendants argue that Plaintiff's retaliation theory should fail because Plaintiff's
insubordination constitutes a legitimate, non-retaliatory and non-discriminatory reason for
Plaintiffs dismissal. For the reasons articulated above, the Court rejects this argument. See
Kwan, 737 F.3d at 847 (“[A] plaintiff may rely on evidence comprising her prima facie case,
including temporal proximity, together with other evidence such as inconsistent employer
explanations, to defeat summary judgment at that stage.”). In determining whether a
“retaliation was a but-for cause of an adverse employment action,” a Plaintiff may meet their
burden “by demonstrating weaknesses, implausibilities, inconsistencies, or contradictions in the
employer’s proffered legitimate, nonretaliatory reasons for its action. From such discrepancies, a
reasonable juror could conclude that the explanations were a pretext for a prohibited reason.”
Kwan, 737 F.3d at 846.

Although Plaintiff's failure to change the patient’s diaper constituted insubordination,
which carries a potential penalty of termination, the record contains numerous statements and

examples that demonstrate insubordination routinely does not result in termination. As a result,

12

 
viewing the evidence in the light most favorable to the Plaintiff, a reasonable jury could conclude
that retaliation was a but-for cause of Plaintiff's termination. See Kwan, 737 F.3d at 845
(“[Inconsistent and contradictory explanations for the plaintiff's termination, combined with the
close temporal proximity between the [protected activity] and [the Plaintiff's] termination, are
sufficient to create a genuine dispute of material fact” as to the Defendant’s motivations); see
also Sharkey v. Lasmo (AUL Ltd.), 214 F.3d 371, 374 (2d Cir. 2000) (demonstrating a jury may
resolve the ultimate question of whether the Plaintiff has met “the burden of proving that the
defendant was motivated by prohibited discrimination” or retaliation), Williams v. Regus Mgmt.
Grp. LLC, 836 F.Supp.2d 159, 174 (S.D.N.Y.2011) (“The factfinder may disbelieve the
defendant’s explanation either because the facts underlying the explanation are false or because
the explanation is weakened by inconsistencies or logical flaws.”).

In Hubbard v. Total Comme’ns, Inc., a retaliation case where the plaintiff offered similar
evidence of disparate treatment, the Second Circuit concluded there was a genuine dispute in fact
as to the defendant’s motivations for taking adverse employment actions. 347 F. App’x 679, 681
(2d Cir. 2009). In that case, the defendant asserted that the plaintiff's excessive personal Internet
use constituted a legitimate, non-retaliatory reason for plaintiff's termination. Jd. However, the
plaintiff “established that other . . .employees used the Internet as much, or more, than she did,
and that only she and two other women were monitored.” Jd. As a result, the Second Circuit
concluded that the evidence “called into question [the defendant’s] explanation for her
termination” and accordingly, it found that “[t]he jury was entitled to find [the defendant’s]

explanation to be pretextual.” Jd. Consistent with Hubbard, the Court concludes Plaintiff has

13

 
shown that there is a genuine issue in fact regarding whether the Defendants’ proffered reason
for termination were pretextual.

For many of the reasons articulated above, Plaintiff's claims also survive Defendant’s
summary judgment motion under the NYCHRL. Plaintiff's NYCHRL retaliation claims are
similarly governed by McDonnell Douglas’ burden-shifting framework. Malena vy, Victoria's
Secret Direct, LLC, 886 F.Supp.2d 349, 361-62 (S.D.N. Y. 2012). However, because of the
NYCHRL’s broader scope, a plaintiff is not required to show, “a material adverse action” under
the NYCHRL. Instead, a plaintiff can prove their claim by showing that “the employer engaged
in conduct that was reasonably likely to deter a person from engaging in such action.” Mihalik v.
Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 112 (2d Cir. 2013) (internal citation
omitted). As with Title VII and NYSHRL, however, “the NYCHRL require[s] a causal
connection between an adverse act and a protected activity to prove a retaliation claim.” See e.g.,
Dudley v. N.Y.C Rous. Auth., No. 12 Civ. 2771, 2014 WL 5003799, at *25 (S.D.N.Y. Sept. 30,
2014). Because Plaintiff's claims survive the higher standard required under Title VII and
NYSHRL, the Plaintiffs claims also survive under the NYCHRL. See Hagan v. City of New
York, 39 F. Supp. 3d 481, 503 (S.D.N.Y. 2014) (“[T]he city law grants employees broader
protections than its federal and state counterparts.”) Accordingly, Defendants’ motion for

summary judgment on Plaintiff's retaliation claims against BLHC is DENIED.

B. Claims Against Defendant Wilson
Plaintiff asserts retaliation claims under NYSHRL and NYCHRL for Defendant Wilson’s
actions both against Defendant Wilson, individually and as an aider and abettor, and against

BLCH for vicarious liability under the NYCHRL.
14

 
i. Individual liability Under NYSHRL and NYCHRL

Both the NYSHRL and the NYCHRL allow for individual liability for retaliation claims.
See Malena, 886 F. Supp. 2d at 366. Under the NYSHRL, “an individual is properly subject to
liability for discrimination when that individual qualifies as an ‘employer.’” Townsend y.
Benjamin Enterprises, Inc., 679 F.3d 41, 57 (2d Cir.2012) (quoting N.Y. Exec. Law § 296(1)).
“An individual qualifies as an ‘employer’ when that individual has an ownership interest in the
relevant organization or the ‘power to do more than carry out personnel decisions made by
others.’” /d. (quoting Patrowich v. Chem. Bank, 63 N.Y.2d 541 (N.Y.1984) (per curiam)); see
also Messer v. Fahnestock & Co. Inc., No. 03-Civ 4989, 2008 WL 4934608, at *9 (E.D.N.Y.
Nov. 18, 2008) (“a plaintiff may proceed against an individual defendant. . . if the defendant ...
ha[d] the power to hire and fire the plaintiff.”), Some courts within the Second Circuit,
additionally consider the factors of the “economic reality test,” which are whether the individual
defendant: “1) had the power to hire and fire the employees; 2) supervised and controlled
employee work schedules or conditions of employment; 3) determined the rate and method of
payment; and 4) maintained employment records.” George v. Prof’! Disposables Int’l, Inc., 221
F. Supp. 3d 428, 450 (S.D.N.Y. 2016) (citing Pellei v. Int’l Planned Parenthood Fed’n/W.
Hemisphere Region, Inc., 1999 WL 787753, at *15 (S.D.N.Y. Sept. 30, 1999)).

By contrast, pursuant to the the NYCHRL, there is a “broader basis for direct individual
liability,” such that employees can be held liable “regardless of ownership or decisionmaking
power.” Malena, 886 F. Supp. 2d at 366 (citations omitted); see also N.Y.C. Admin. Code § 8-
107(1)(a). But, liability under both the NYSHRL and NYCHRL is limited to those individual

employees “who actually participate[d] in the conduct giving rise to plaintiff's [retaliation]

15

 
claim.” Dillon v. Ned Mgmt., Inc., 85 F. Supp. 3d 639, 662 (E.D.N.Y. 2015); see also Malena,
886 F. Supp. 2d at 366; Schanfield v. Sojitz Corp. of Am., 663 F.Supp.2d 305, 344
(S.D.N.Y.2009).”

In this case, individual liability cannot be imposed against Defendant Wilson under the
NYSHRL because Defendant Wilson did not exercise sufficient decision-making power over
Plaintiff, Although Defendant Wilson was Plaintiff's direct supervisor, her title is not sufficient
to impose individual liability under the NYSHRL. See Tomka v, Seiler Corp., 66 F.3d 1295,
1317 (2d Cir. 1995) (holding a district manager, who evaluated the Plaintiff and assigned her
work was not liable as an “employer” under the NYSHRL); George v. Prof’l Disposables Int'l,
Inc., 221 F. Supp. 3d 428, 452 (S.D.N.Y. 2016)(citation omitted)(“While [the defendant] is
alleged to have been plaintiff's ‘immediate supervisor,’ there is no suggestion that he held any
ownership interest in [the company], nor that he had the power to personally make personnel
decisions.”). Furthermore, Defendant Wilson did not have the authority to hire or fire employees.
Instead, she simply could make hiring and firing recommendations, Plaintiff additionally does
not allege that Defendant Wilson had an ownership interest in BLHC. Lastly, while Defendant
Wilson had the authority to assign Plaintiff to specific areas within the emergency department,
Plaintiff does not allege that the Defendant had the ability to control Plaintiffs work schedule,
make decisions regarding her rate or payment, or maintain employment records.

However, individual liability can be imposed pursuant to the NYCHRL. Courts in this
Circuit have held that where the defendant “suppll[ies] the intent and the complaints that may
have led to Plaintiff's termination, [a defendant] may have ‘actually participate[d] in the conduct

giving rise to the plaintiff's. . . claim[s].” Malena, 886 F. Supp. 2d at 366 (quoting Hozer, 2012

16

 
WL 2049498, at *1 n. 1, 2012 U.S. Dist. LEXIS 78811, at *2 n. 1)). “To actually participate in
the discrimination ... an individual need not himself take part in the primary violation.” Lewis v.
Triborough Bridge & Tunnel Auth., 77 F Supp.2d 376, 381-82 (S.D.N.Y.1999). An individual in
a supervisory role may also be held liable for a failure to take appropriate investigative or
remedial measures upon being informed of offensive conduct. /d. At 83.

Here, Plaintiff has offered evidence from which a jury could find that Defendant Wilson
actually participated in the conduct giving rise to Plaintiff's claim. In fact, Defendant Wilson
asked the patient’s daughter to write a complaint against Plaintiff, which initiated disciplinary
action against Plaintiff. Defendant Wilson also participated in discussions concerning the penalty
that should be imposed. See Tomka, 66 F.3d at 1317. In addition, Defendant Wilson failed to
investigate the incident after receiving the complaint from the patient’s daughter. Therefore,
Defendant is not entitled to summary judgment on Plaintiff’s individual liability claim under
NYCHRL.

ii. Aider and Abettor Liability under NYSHRL and NYCHRL

For similar reasons, Plaintiff's claim against Defendant Wilson as an aider and abettor
also survives. Pursuant to NYCHRL, it is unlawful to “aid, abet, incite, compel or coerce”
anyone in doing discrimination acts prohibited by said statute. NYCHRL § 8-107(6). “The same
standards of analysis used to evaluate aiding and abetting claims under the NYSHRL apply to
such claims under the NYCHRL because the language of the two laws is ‘virtually
identical.’” Dunson v. Tri-Maintenance & Contractors, Inc., 171 F.Supp.2d 103, 113-114

(E.D.N. Y.2001) (quoting Feingold v. New York, 366 F.3d 138, 158-59 (2d Cir.

17

 
2004)). Accordingly, because Defendant Wilson may be found liable under the NYCHRL, the
Defendant may also be liable as an aider and abettor under the NYSHRL.
iii, Vicarious Liability Under NYCHRL

Lastly, under the NYCHRL, vicarious liability for the discriminatory conduct of an
employee can be imposed in three circumstances:

(1) where the offending employee “exercised managerial or supervisory responsibility”

3 (2) where the employer knew of the offending employee’s unlawful discriminatory

conduct and acquiesced in it or failed to take “immediate and appropriate corrective

action”; and (3) where the employer “should have known” of the offending employee’s
unlawful discriminatory conduct yet “failed to exercise reasonable diligence to prevent

[it].”
Baez v. Anne Fontaine USA, Inc., No. 14-CV-6621, 2017 WL 57858, at *5—6 (S.D.N.Y. Jan. 5,

2017) (quoting Zakrzewska v. New Sch., 928 N.E.2d 1035, 1039 (N.Y. 2010); see also N.Y.C.
Admin. Code § 8-107(13). Here, Defendant Wilson was Plantiff’s direct supervisor. As a result,
under the NYCHRL vicarious liability may be imposed on Defendant BLHC if Defendant
Wilson is determined to be individually liable. See Zakrzewska v. New Sch., 928 N.E.2d 1035,
1039 (2010); McRedmond v. Sutton Place Rest. & Bar, Inc., 95 A.D.3d 671, 673, 945 N.Y.S.2d
35, 38 (2012) (“Moreover, the City HRL imposes strict liability on employers for the acts of
managers and supervisors.”).” Defendant’s motion for summary judgment on Plaintiff's

retaliation claim as to Defendant Wilson is therefore DENIED.

 

2 It should be noted that the definition of “employer” under NYSHRL is distinct from that of an
individual, who “exercise[s] managerial or supervisory responsibility” under the NYCHRL. In
short, the NYSHRL employer definition has a higher standard.

18

 
I. Hostile Work Environment
A. Claims Against BLHC

Pursuant to Title VII and NYSHRL, to prevail on a claim of a hostile work environment,
a plaintiff must show that, because of her membership in a protected class, her workplace was
“permeated with discriminatory intimidation, ridicule, and insult, that [was] sufficiently severe or
pervasive to alter the conditions of [her] employment and create an abusive working
environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21, (1993) (quotation marks and
citations omitted); see also Patterson v. Cnty. of Oneida, 375 F.3d 206, 227 (2d Cir. 2004); see
also Forrest y. Jewish Guild for Blind, 3 N.Y .3d 295, 305 (N.Y. 2004) (applying standard for
New York state law claim of hostile work environment). “[S]imple teasing, offhand comments,
and isolated incidents (unless extremely serious) will not amount to discriminatory changes in
the ‘terms and conditions of employment.’” Clark County Sch. Dist. v. Breeden, 532 U.S. 268,
271, 121 S. Ct. 1508, 149 L. Ed. 2d 509 (2001). In addition, a plaintiff must show that “a specific
basis exists for imputing the conduct that created the hostile environment to the employer.”
Schwapp v. Town of Avon, 118 F.3d 106, 110 (2d Cir. 1997) (citation omitted).

In determining whether an environment is “hostile” or “abusive,” courts analyze the
totality of the circumstances, including: (1) the frequency of the conduct; (2) its severity; (3)
whether it is physically threatening or humiliating, or a mere offensive utterance, and (4)
whether it unreasonably interferes with the employee’s “work performance.” Harris, 510 U.S. at
23. A single act can meet this threshold, but only if, “by itself, it can and does work a
transformation of the plaintiff's workplace.” Alfano v. Costello, 294 F.3d 365, 374 (2d Cir. 2002)

(citing Howley v. Town of Stratford, 217 F.3d 141, 154 (2d Cir. 2000); Richardson v. N. Y. State

19

 
Dep’t of Corr, Serv., 180 F.3d 426, 437 (2d Cir. 1999)). A plaintiff must also show both that she
found the environment offensive, and that a reasonable person also would have found the
environment to be hostile or abusive. Harris, 510 U.S. at 21-22. See also Schwapp, 118 F.3d at
110; Carter v. New Venture Gear, Inc., 310 Fed. App’x 454, 457-58 (2d Cir. 2009).

The Second Circuit has cautioned district courts that the existence of a hostile work
environment “presents mixed questions of law and fact that are especially well-suited for jury
determination.” Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 605 (2d Cir. 2006). Thus,
“It]hat the facts are undisputed does not automatically mandate summary judgment; rather,
summary judgment is appropriate only where application of the law to those undisputed facts
will reasonably support only one ultimate conclusion.” Jd. (citing Richardson, 180 F.3d at 438).
For this reason, the Court finds that a reasonable jury could find that Defendant Wilson’s
conduct created a hostile work environment. To elaborate, Plaintiff sufficiently alleges that
Defendant Wilson’s derogatory comments toward Plaintiff and other Hispanic women,
admonishments of Plaintiff speaking Spanish and practice of assigning multiple one-on-one
patients at the same time created an offensive work environment for her, satisfying the subjective
component of the hostile environment test. Whether a reasonable person would also find
Plaintiffs work environment to be offensive in light of the frequency, severity, nature and effects
of Defendant Wilson’s conduct presents a triable issue of fact. In other words, in applying the
objective portion of the hostile work environment test, reasonable minds could differ on whether
Plaintiff's work environment was abusive under both Title VII and NYSHRL.

Similarly, Plaintiffs claim survives under the NYCHRL. Consistent with retaliation

claims, the standard for maintaining a hostile work environment claim under the NYCHRL is

20

 
lower, because the statute was “intended to be more protective than the state and federal
counterparts.” Bermudez v. City of New York, 783 F.Supp.2d 560, 579 (S.D.N.Y.2011) (quoting
Farrugia v. N. Shore Univ. Hosp., 13 Misc. 3d 740, 820 N.Y.S.2d 718, 724 (Sup. Ct. 2006)). The
NYCHRL imposes liability for harassing conduct that results in any unequal treatment, and
“severity” and “pervasiveness” of the conduct is germane to the issue of damages, not

liability. Mihalik, 715 F.3d at 110 (citing Williams v. N.Y.C. Hous. Auth., 61 A.D.3d 62, 76 (1st
Dep’t 2009); see also Pedrosa v. City of New York, No. 13 CIV. 01890 LGS, 2014 WL 99997, at
*4-11 (S.D.N.Y. Jan. 9, 2014) (citations omitted) (“A hostile work environment claim under the
NYCHRL, unlike that under its state counterpart, does not require the complained-of conduct to
be ‘severe and pervasive.’”). That said, even under the NYCHRL, “petty, slight, or trivial
inconvenience[s]’ are not actionable.” Kumaga, 27 Misc. 3d 1207[A], 910 N.Y.S.2d 405, 2010
NY Slip Op 50619[U], 2010 WL 1444513, at *14 (quoting Williams, 872 N.Y.S.2d at 38); see
also Mihalik, 715 F.3d 102 at 114. Consistent with the Court’s determination that there are
triable issues of fact under the higher standard imposed under Title VII and the NYSHRL, the

Plaintiffs hostile environment claim under NYCHRL survives Defendants’ motion.

B. Liability Against Defendant Wilson
The same legal standards concerning individual liability under the NYSHRL and
NYCHRL that apply to retaliation claims, also apply to claims of hostile environments. See
Johnson y, J. Walter Thompson U.S.A., LLC, 224 F. Supp. 3d 296, 311-12 (S.D.N.Y. 2016);
Bliss v. MXK Rest. Corp., 220 F. Supp. 3d 419, 426 (S.D.N.Y. 2016). Accordingly, if BLHC is
indeed liable for subjecting Plaintiff to a hostile work environment, then Defendant Wilson could

also only be liable as an aider and abettor under the NYSHRL and individually or as an aider

21

 
abettor under the NYCHRL if she actually participated in the conduct giving rise to Plaintiff's
claim. See Jain v. McGraw-Hill Cos., Inc., 827 F.Supp.2d 272, 277 (S.D.N.Y.2011) (“liability
must first be established as to the employer/principal before accessorial liability can be found as
to an alleged aider and abettor.”). Plaintiff’s allegations regarding her hostile work environment
all emanate from Defendant Wilson’s conduct and speech. Accordingly, there is sufficient
evidence that would allow a reasonable jury to conclude that Defendant Wilson is liable as an
aider and abettor under NYSHRL and individually under NYCHRL. Additionally, if Defendant
Wilson is ultimately found to be liable individually, then Defendant BLHC would be vicariously
liable because as stated above, Defendant Wilson was Plaintiff's direct supervisor. Defendants’
motion for summary judgment on Plaintiffs hostile environment claim under Title VII,
NYSHRL and NYCHRL therefore is DENIED.
CONCLUSION

For the reasons set forth by the Court, Defendants’ Motion for Summary Judgment is

DENIED.

SO ORDERED. | / (Le o~

Dated: September 30, 2019
New York, New York ANDREW L. CARTER, JR.
United States District Judge

 

22

 
